MEMORANDUM **
Allen E. Wither all, a federal and Montana state prisoner, appeals pro se the denial of his 28 U.S.C. § 2255 motion to amend the sentence imposed following his guilty plea to being a felon in possession of a firearm. After he had begun serving his federal sentence, he was transferred back to Montana to continue serving an undischarged state sentence. He contends that the district court erred in denying his claim that his transfer from the federal to the Montana prison system improperly resulted in his serving consecutive sentences. As stated by the district court, in the absence of a specific order that a federal sentence run concurrently, it runs consecutively. See 18 U.S.C. § 3584(a); United States v. Fifield, 432 F.3d 1056, 1065 (9th Cir.2005). We therefore affirm the district court’s judgment.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.